Title: [Diary entry: 19 August 1788]
From: Washington, George
To: 

Tuesday 19th. Thermometer at 70 in the Morning—75 at Noon and 73 at Night. Wind at No. Et. in the forenoon with mists and light showers—In the afternn. it was at So. a little West and clear—though the Sun set in a bank. Rid to the Plantations at the Ferry, French’s, Dogue run, and Muddy hole. At the first—three plows were in the Corn and all the other hands were drawing dirt to the Potatoes. At Frenchs—The Ploughs were stopped, till I set them to work abt. 11 Oclock. All hands till that time and the rest afterwards were hoeing the Corn. At Dogue run, Four plows (one plowman being still sick) and all the rest of the hands, except one Woman sick, were among the Corn—The latter Weeding, and drawing dirt to the Potatoes. Ordered all except the Plow people & Carter, the latter with his Cart to Muddy hole, to go to Frenchs tomorrow to Hoe Corn. At Muddy hole—three ploughs were crossing the East cut by the gate of Field No. 3 for Wheat. This ground did not work well. The Buck Wheat had not been buried long enough to have got sufficiently rotted; consequently the Ploughs choaked. The Waggon from the House, and the Cart were taking out dung to spread on the poor knowls in the field. Some hands were spreading it—and the others weeding, & drawing dirt to the Irish Potatoes and Jerusalem Artichokes adjoining.